El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Interpuesta apelación contra la sentencia dictada en este caso por la Corte de Distrito de Mayagiiez, la parte deman-dante y apelante elevó la transcripción de los autos a esta Corte Suprema. En su alegato, la parte demandada y ape-lada solicita que desestimemos el recurso porque la trans-cripción de los autos elevada no aparece certificada ni por el secretario de la corte sentenciadora, ni por los abogados de ambas partes. .
Examinados los autos, resulta que este recurso se encuen-tra exactamente en las mismas condiciones que el establecido en el caso No. 1049 de Alejandrina Blanco Ramírez v. Agustín Hernández Mena en el cual acabamos de dictar sentencia desestimando la apelación.
Por las razones consignadas en la opinión emitida para fundamentar dicba sentencia, procede de igual modo la deses-timación de la apelación interpuesta en este caso. También deseamos hacer constar en éste que hemos examinado todas las cuestiones envueltas y que de tener que considerarlas en su fondo, las habríamos resuelto en el mismo sentido en que lo hizo la corte sentenciadora.
Debe desestimarse el recurso.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente Hernández y Asociados Wolf y del Toro.
El Juez Asociado Sr. Hutchison no formó parte del tribunal en la vista de este caso.
Presentada moción de reconsideración fué ésta denegada por resolución de Julio 18, 1914, sin opinión.